DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  	Applicants’ reply to the October 16, 2020 Office Action, filed February 16, 2021, is acknowledged.  Claims 10-20 remain withdrawn from further consideration, as being drawn to a nonelected invention.  Applicants amend claims 1-2 and 6, and add new claims 21-22.  Claims 1-9  and 21-22 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed October 16, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  These are new rejection necessitated by Applicants’ amendments.
At claim 1, line 12, it is not clear what is meant by the phrase “enriched in said tumor or metastasis.”  Does this mean that more cells have metastasized from the original tumor, if the tumor 
Claims 2-9 and 21-22 depend from claim 1, and are therefore included in this rejection.
At claim 21, lines 5-6, it is not clear if the RNA molecules are being determined, if the number of first non-human eukaryotes is being determined, or if the number of RNA molecules per cell is being determined.
At claim 21, there is no determination (ii) in the claim.  Therefore, the metes and bounds of claim 21 are not clear.
Claim 22 depends from claim 21, and is therefore included in these rejections.
At claim 22, it is not clear how the determination can be based on three criteria, when only two criteria are present in claim 21, from which claim 22 depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (PCT Patent Application No. WO 2014/204727, published December 24, 2014, and claiming priority to U.S. Provisional Patent Application Nos. 61/836,123 and 61/915,397, filed June 17, 2013 and December 12, 2013, respectively, and cited in the Information Disclosure Statement filed June 30, 2017) in view of Shalem et al. (343(6166) Science 84-87 (December 12, 2013), and cited in the Information Disclosure Statement filed June 30, 2017).  This rejection is modified as necessitated by Applicants’ amendments.
Zhang discloses methods of inducing a proliferative condition in an organism by isolating cells, transducing the cells with a CRISPR-Cas system chimeric RNA polynucleotide sequence (paragraph S. pyogenes or S. thermophiles (paragraph [0024]).  Zhang discloses that the cancer may be a wide variety of cancers, including, but not limited to, colon, kidney, epidermis, liver, lung, lymphoma, or myeloid cancer (paragraphs [0039]-[0044]).  Zhang discloses that the organism may be a mammal, a non-human organism, such as a mouse (paragraphs [0035] and [0038]).
Zhang fails to explicitly disclose providing a second library for the purpose of validating the identification of genes involved in tumor formation.
Shalem discloses a library of guide RNA sequences for use in genetic screening in mouse embryonic stem cells (abstract).  Shalem discloses that off-target is significantly reduced, which is interpreted to be less than 500 (page 85 column 3, second full paragraph).  Shalem discloses that the library is a genome-wide library (abstract).  Shalem discloses that the library can have over 64,000 guide RNAs, targeting over 18,000 genes over a continuous genomic segment (abstract).  Shalem discloses the use of human pluripotent stem cells (abstract).  Shalem discloses the use of vectors to target the genomic sequences and effect changes to the genomic sequences which include alteration of expression and cleavage thereof, when introduced into cells with a Cas9 protein (abstract and Figure 1).  Shalem 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Shalem’s second round of screening with a second library of guide RNAs because this will provide a validation of the genes identified in the initial round of screening with a first library according to Zhang based on the level of RNA molecules in the tumor in comparison to a non-tumor (or threshold).  This in turn provides a better more accurate model for the investigation of tumor formation and/or tumor evolution, which can be determined by the presence and level of the enriched RNA molecules.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s in vivo screening or Shalem’s cell-based screening because both methods are well known, and use of in vivo screening would be useful for providing additional information not readily available in cell culture, such as how tumors can affect surrounding tissue in a non-human eukaryote.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al. (159 Cell 440-455 (September 25, 2014), and cited in the Information Disclosure Statement filed June 30, 2017) in view of Zhang et al. (PCT Patent Application No. WO 2014/204727, published December 24, 2014, and claiming priority to U.S. Provisional Patent Application Nos. 61/836,123 and 61/915,397, filed June 17, 2013 and December 12, 2013, respectively, and cited in the Information Disclosure Statement filed June 30, 2017) and Shalem et al. (343(6166) Science 84-87 (December 12, 2013), and cited in the Information Disclosure Statement filed June 30, 2017).  This rejection is modified as necessitated by Applicants’ amendments.
Streptococcus pyogenes (page 441, column 1, final full paragraph).
Platt fails to explicitly disclose that the Type II CRISPR protein transgenic eukaryotic cell is introduced into a non-human eukaryote.
Zhang discloses methods of inducing a proliferative condition in an organism by isolating cells, transducing the cells with a CRISPR-Cas system chimeric RNA polynucleotide sequence (paragraph [0010]).  Zhang discloses that the polynucleotide sequence comprises guide sequences that can hybridize to target sequences in the organism, a tracr mate sequence, a tracr sequence and a regulatory element linked to a CRISPR enzyme coding sequence (paragraph {0010]).  Zhang discloses that the CRISPR enzyme alters the genome of the cell population, which is interpreted as inducing genomic mutations into the cell, to form a second cell population, and transplanting the cells into an organism, thus inducing the proliferative condition (paragraphs [0010] and [0038]).  Zhang discloses that the S. pyogenes or S. thermophiles (paragraph [0024]).  Zhang discloses that the cancer may be a wide variety of cancers, including, but not limited to, colon, kidney, epidermis, liver, lung, lymphoma, or myeloid cancer (paragraphs [0039]-[0044]).  Zhang discloses that the organism may be a mammal, a non-human organism, such as a mouse (paragraphs [0035] and [0038]).
Shalem discloses a library of guide RNA sequences for use in genetic screening in mouse embryonic stem cells (abstract).  Shalem discloses that off-target is significantly reduced, which is interpreted to be less than 500 (page 85 column 3, second full paragraph).  Shalem discloses that the library is a genome-wide library (abstract).  Shalem discloses that the library can have over 64,000 guide RNAs, targeting over 18,000 genes over a continuous genomic segment (abstract).  Shalem discloses the use of human pluripotent stem cells (abstract).  Shalem discloses the use of vectors to target the genomic sequences and effect changes to the genomic sequences which include alteration of expression and cleavage thereof, when introduced into cells with a Cas9 protein (abstract and Figure 1).  Shalem discloses that the expression can be under the control of the EF1-α promoter and the U6 promoter, (Figure 1).  Shalem discloses validation of top-ranking genes from a first GeCKO screen by providing an additional library of guide RNAs to the cells (page 87, column 1, first full paragraph and Figure 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to introduce Platt’s transgenic eukaryotic cell into an organism, as disclosed by Zhang, because this will provide a way to determine in vivo tumorogenesis, this also providing for an in vivo model for determining potentially effective cancer treatments.
in vivo screening in the method disclosed by Platt and Zhang or Shalem’s cell-based screening because both methods are well known, and use of in vivo screening would be useful for providing additional information not readily available in cell culture, such as how tumors can affect surrounding tissue in a non-human eukaryote.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 28, 43-47, and 49-51 of copending Application No. 15/467,888 (reference application) in view of Shalem et al. (343(6166) Science 84-87 (December 12, 2013), and cited in the Information Disclosure Statement filed June 30, 2017).  This rejection is modified as necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘888 application claim methods of modeling tumor formation, evolution, and/or metastasis by using eukaryotic cells that express a Type II CRISPR protein, such as Cas9, and introducing guide RNAs to a non-human eukaryote comprising such cells.  Tumor 
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Shalem’s second round of screening with a second library of guide RNAs because this will provide a validation of the genes identified in the initial round of screening with a first library as claimed in the ‘888 application.  This in turn provides a better more accurate model for the investigation of tumor formation and/or tumor evolution.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the ‘888 application’s in vivo screening or Shalem’s cell-based screening because both methods are well known, and use of in vivo screening would be useful for providing additional information not readily available in cell culture, such as how tumors can affect surrounding tissue in a non-human eukaryote.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/003,085 (reference application) in view of Shalem et al. (343(6166) Science 84-87 (December 12, 2013), and cited in the Information Disclosure Statement filed June 30, 2017).  This rejection is modified as necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘085 application claim methods of modeling tumor formation, evolution, and/or metastasis (neoplasia) by using eukaryotic cells that express a Type II 
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Shalem’s second round of screening with a second library of guide RNAs because this will provide a validation of the genes identified in the initial round of screening with a first library as claimed in the ‘888 application.  This in turn provides a better more accurate model for the investigation of tumor formation and/or tumor evolution.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the ‘085 application’s in vivo screening or Shalem’s cell-based screening because both methods are well known, and use of in vivo screening would be useful for providing additional information not readily available in cell culture, such as how tumors can affect surrounding tissue in a non-human eukaryote.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 112(b)/second paragraph, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. § 112(b)/second paragraph are set forth above.



To begin, it appears that Applicants are attacking each reference individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, it is noted that Zhang (or Zhang and Platt) provides for the in vivo screening methods.  Shalem is cited only for the use of two different screening libraries.  Thus, one of ordinary skill in the art, having the combination of Zhang (with or without Platt) and Shalem in front of them, would be able to use Shalem’s second screening library and adapt it to the method disclosed by Zhang (with or without Platt).  In addition, Zhang’s use of animal models provides for a more robust screening for tumor models and for genes involved in tumorigenesis.  Thus, one of ordinary skill in the art would find it obvious to adapt Shalem’s disclosure of a second screening library for use in Zhang’s (with or without Platt) method provides for robust screening method for tumor models and identification of genes involved in tumorigenesis.  
In addition, Applicants have not yet provided any objective, factually-supported evidence that Shalem’s second library/round of screening in cells would not be applicable to the methods of Platt and/or Zhang.  Applicants have again provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Thus, Zhang and/or Platt in view of Shalem provides for a validation screening round of identified genes where the cells are provided with an additional library of guide RNAs and the RNAs are in vivo.  For all these reasons, and those listed above, the combination of Platt/Zhang, and Shalem is deemed to render the instant invention obvious.

Regarding the obviousness-type double patenting rejections over U.S. Patent Application Nos. 15/467,888 and 16/003,085, Applicants assert that, for the same reasons as noted above, the non-statutory double patenting rejections do not apply.  However, as discussed above, one of ordinary skill in the art would find the instant claims obvious over the claims of the ‘888 and ‘085 applications, in view of Shalem. Therefore, these rejections are maintained, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636